Per Curiam :
A motion for a rehearing has been filed in this case on behalf of the plaintiffs, and it is claimed therein that the plaintiffs are entitled to redeem the premises from the decree of foreclosure. The petition of the plaintiffs contains no statements of facts showing the amount due the defendant upon the decree; nor is there any offer to pay what is due thereon, or any allegation showing a desire on their part to redeem the property, nor is such relief asked for in the prayer. That question, therefore, cannot be considered in this case, and is not decided.
Motion overruled.